IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                        Assigned on Briefs November 3, 2015

                   STATE OF TENNESSEE v. TOM MOORE

                 Appeal from the Criminal Court for Shelby County
                 Nos. 91-02207, 91-02208   John Campbell, Judge


             No. W2015-00838-CCA-R3-CD - Filed December 16, 2015


The defendant, Tom Moore, appeals the summary dismissal of his motion, filed pursuant
to Tennessee Rule of Criminal Procedure 36.1, to set aside his 1991 convictions of
aggravated rape. Because the defendant has failed to present a cognizable claim for relief
under Rule 36.1, we affirm the order of summary dismissal.

           Tenn. R. App. P. 3; Judgment of the Criminal Court Affirmed

JAMES CURWOOD WITT, JR., J., delivered the opinion of the court, in which ALAN E.
GLENN and TIMOTHY L. EASTER, JJ., joined.

Tom Moore, Pikeville, Tennessee, pro se.

Herbert H. Slatery III, Attorney General and Reporter; and Tracy L. Alcock, Assistant
Attorney General, for the appellee, State of Tennessee.

                                       OPINION

             A Shelby County Criminal Court jury convicted the defendant of two
counts of aggravated rape, and this court affirmed the convictions and accompanying 50-
year sentence on direct appeal. See State v. Tom Moore, III, No. 02C01-9204-CR-00073
(Tenn. Crim. App., Jackson, Aug. 18, 1993). We also affirmed the denial of the
defendant’s bids for post-conviction relief, see Tom Moore, III, v. State, No. W1998-
00579-CCA-R3-PC (Tenn. Crim. App., Jackson, Dec. 19, 1999), perm. app. denied
(Tenn. May 15, 2000), and habeas corpus relief, see Tom Moore v. State, No. E2006-
02458-CCA-R3-HC (Tenn. Crim. App., Knoxville, Dec. 12, 2007).

              On March 30, 2015, the defendant filed a pleading styled “Motion to
Correct Illegal Sentence Pursuant to Rules of Criminal Procedure, Rule 36.1 and Motion
to Set Aside Judgment Due to Plain Error.” In his motion, the defendant attacked his
convictions on grounds that the State had failed to elect a particular instance of
aggravated rape within the timeframe provided in the indictment. The trial court
summarily dismissed the motion, noting in the order of dismissal that the defendant had
failed to raise any issue related to the 50-year sentence imposed in his case.

              In this timely appeal, the defendant again claims entitlement to relief from
his convictions pursuant to Rule 36.1.

              Rule 36.1 is not a panacea. The rule exists solely to provide the defendant
and the State an avenue to “seek the correction of an illegal sentence” by filing a motion
in the trial court “at any time” following the conviction. Tenn. R. Crim. P. 36.1(a).
Moreover, the relief available under Rule 36.1 only includes vacating a conviction when
a guilty-pleading defendant can establish that the illegal sentence was a bargained-for
element of the plea agreement. Id.(c)(3). The issue raised by the defendant, that the State
failed to make an adequate election of offenses, does not amount to an illegal sentence
claim that would be cognizable under Rule 36.1. The defendant makes no claims
regarding the sentence imposed in his case.

             Accordingly, we affirm the judgment of the trial court.

                                                   _________________________________
                                                  JAMES CURWOOD WITT, JR., JUDGE




                                            -2-